Filed 5/20/21 P. v. Cougill CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



 THE PEOPLE,                                                                                   C092198

                    Plaintiff and Respondent,                                    (Super. Ct. Nos. 19CF03800,
                                                                                         19CF08367)
           v.

 SEAN PATRICK COUGILL,

                    Defendant and Appellant.




         Appointed counsel for defendant Sean Patrick Cougill filed an opening brief
setting forth the facts of the case and asking this court to review the record to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436
(Wende).) After reviewing the entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                       FACTUAL AND PROCEDURAL BACKGROUND
         In Butte County case No. 19CF03800, defendant consented to a search of his
person during a traffic stop and a piece of plastic containing .9 grams of heroin was found

                                                             1
on his person. A handgun was found under the driver’s seat. Defendant was charged
with possession of a firearm by a felon with priors (Pen. Code, § 29800, subd. (a)(1),
count 1);1 possession of ammunition (§ 30305, subd. (a)(1), count 2); possession of a
controlled substance with a firearm (Health & Saf. Code, § 11370.1, subd. (a), count 3);
and misdemeanor possession of drug paraphernalia (Health & Saf. Code, § 11364, subd.
(a), count 4). The complaint also alleged, as to counts 1 through 3, two prior prison terms
(§ 667.5, subd. (b)). Pursuant to a plea agreement, defendant pleaded no contest to count
3, possession of a controlled substance while in possession of a firearm. The remaining
charges and enhancements were dismissed. The trial court set the matter for sentencing,
referred the matter to probation, and released defendant on bail. Defendant failed to
report to probation, and failed to appear for a sentencing hearing, after which the court
issued a warrant for his arrest. He was subsequently re-arrested.
        In Butte County case No. 19CF08367, while defendant was released pending
sentencing in case No. 19CF03800, defendant was found driving a stolen car. Defendant
was charged with driving or taking a vehicle without consent (Veh. Code, § 10851, subd.
(a), count 1) and receiving a stolen vehicle (§ 496d, subd. (a), count 2). As to both
counts, it was alleged that defendant was out on bail or his own recognizance during the
commission of the offense (§ 12022.1). Defendant pleaded no contest to count 1, taking
and driving a vehicle without permission and admitted to committing the felony while out
on bail. Defendant stipulated to the upper term.
        Defendant filed a motion to withdraw his plea in case No. 19CF08367 on the basis
that he was undergoing drug withdrawal symptoms which compromised his judgment
and did not know the full extent of the time to which he pled. The district attorney
opposed the motion, citing the full advisements defendant received on the plea form and




1   Undesignated statutory references are to the Penal Code.

                                             2
in open court. After hearing argument from each party, the court denied the motion,
finding that defendant had entered a “knowing, intelligent, and voluntary plea.”
         The trial court sentenced defendant to an aggregate prison term of six years eight
months, as follows: the upper term of four years for the possession of a controlled
substance while in possession of a firearm in case No. 19CF03800; a consecutive eight
months, one-third the midterm, for the taking and driving of the vehicle without consent
in case No. 19CF08367; and two years for the out-on-bail enhancement in case No.
19CF08367. The court awarded custody credits in the total amount of 257 days (129
actual and 128 conduct). The court ordered defendant to pay a conviction assessment of
$30 per count (Gov. Code, § 70373), a court operations assessment of $40 per count
(§ 1465.8), a medical air transport fee of $4 (Gov. Code, § 76000.10), and, in each case, a
restitution fine of $300 (§ 1202.4, subd. (b)), with an additional $300 parole revocation
fine, which was stayed pending successful completion of parole (§ 1202.45).
         Defendant filed a timely notice of appeal and obtained a certificate of probable
cause.
                                       DISCUSSION
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right to file a
supplemental brief within 30 days from the date the opening brief was filed. More than
30 days have elapsed, and defendant has not filed a supplemental brief. Having
undertaken an examination of the entire record pursuant to Wende, we find no arguable
error that would result in a disposition more favorable to defendant. Accordingly, we
affirm the judgment.
                                       DISPOSITION
         The judgment is affirmed.

                                               3
                     /s/
                 RAYE, P. J.



We concur:



   /s/
MAURO, J.



   /s/
MURRAY, J.




             4